Citation Nr: 0327436	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  99-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for a 
service-connected left knee disability, and for an evaluation 
higher than 10 percent effective September 9, 2000.  

2.  Entitlement to an initial (compensable) evaluation for a 
service-connected right knee disability, and for an 
evaluation higher than 10 percent for the disability from 
September 9, 2000.  

3.  Entitlement to an initial (compensable) evaluation for a 
service-connected lumbosacral strain, and for an evaluation 
higher than 10 percent for the disability from September 9, 
2000.  

4.  Entitlement to an initial evaluation higher than 10 
percent for the service-connected residuals of frostbite of 
the left foot, and for an evaluation higher than 20 percent 
for the disability from September 21, 2000.  

5.  Entitlement to an initial evaluation higher than 10 
percent for the service-connected residuals of frostbite of 
the right foot, and for an evaluation higher than 20 percent 
for the disability from September 21, 2000.  

6.  Entitlement to an initial (compensable) evaluation for a 
service-connected mild prostate enlargement, and for an 
evaluation higher than 20 percent for the disability from 
October 3, 2000.  

7.  Entitlement to an initial evaluation higher than 10 
percent for service-connected hypertension.  

8.  Entitlement to an initial evaluation higher than 10 
percent for service-connected tinea cruris.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran had active service from May 1978 to May 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1998 decision by the RO that 
established service connection for left and right knee 
disabilities, a lumbosacral strain, the residuals of 
frostbite of the feet, mild prostate enlargement, 
hypertension, and tinea cruris.  The veteran appealed the 
initial evaluations assigned for each disability.  

In July 2000, the Board remanded this matter to the RO for 
further development.  

By a January 1999 decision, the RO granted an increased 
rating of 10 percent for the veteran's essential 
hypertension.  

In a December 2002 decision, the RO increased the evaluations 
assigned for both knee disabilities and the lumbosacral 
strain to 10 percent effective on September 9, 2000; 
increased the evaluations assigned for the service-connected 
residuals of frostbite of the left foot and right foot to 20 
percent effective on September 21, 2000; and increased the 
evaluation assigned for the service-connected mild prostate 
enlargement to 20 percent effective on October 3, 2000.  As 
such, the issues are as characterized hereinabove.  

Finally, the Board notes that in January 2003, the veteran 
submitted a claim of service connection for dental trauma.  
This is referred to the RO for appropriate action.  



REMAND

In July 2000, the Board remanded these claims for the 
accomplishment of appropriate VA examinations in order to 
properly evaluate the severity of each disability.  

A review of the claims folder indicates that pertinent 
examinations were indeed accomplished in September and 
October 2000.  

Upon a review of the record, however, the Board notes that 
the veteran has not been fully advised of the Veterans Claims 
Assistance Act of 2000 (or "VCAA").  This legislation, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VCAA also provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the veteran's claim for an increased initial rating 
for his service-connected lumbosacral strain, the Board also 
points out that by regulatory amendment, effective on 
September 26, 2003, changes were made to the schedular 
criteria for evaluating spine disabilities.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

The Board is of the opinion that an updated examination 
should be accomplished prior to further appellate review, 
particularly in light of the change in regulation cited 
hereinabove.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to notify the veteran (and his 
representative) of the VCAA and ensure 
that all notification and development 
action required by the VCAA has been 
completed.  Specifically, the RO then 
should issue a letter providing the 
veteran with the notice required under 
38 U.S.C.A. § 5103 and informing him that 
the requested information and evidence 
must be received in the appropriate 
period of time; and, the RO should 
undertake any additional development it 
determines is required under 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  

2.  The veteran should be afforded an 
additional VA orthopedic examination in 
order to determine the nature and 
severity of his service-connected 
lumbosacral strain.  The claims folder 
should be provided to the examiner for 
review.  All necessary studies should be 
accomplished, and all clinical findings 
should be reported in detail.  Findings 
regarding range of motion of the 
thoracolumbar spine, any muscle spasm, 
and any guarding resulting in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis should be indicated.  

3.  Then, after providing the veteran 
with the appropriate time to submit 
additional evidence - see Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir., September 22, 
2003)) - the RO should review all of the 
evidence of record, including any new 
evidence, and readjudicate the above 
listed claims on appeal.  In 
readjuducating the lumbosacral strain 
claim, the RO should consider both the 
old and new criteria, as noted above.  
Thereafter, an appropriate Supplemental 
Statement of the Case should be furnished 
to the veteran and his representative.  
They should also be afforded an 
opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


